Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 17, 2014

                                       No. 04-14-00838-CV

                          IN THE INTEREST OF G.P.C., A CHILD,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007EM501481
                           Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
        On December 3, 2014, A. Comeaux filed a notice of appeal, complaining of the trial
court’s August 17, 2007, Order In Suit Affecting The Parent-Child Relationship. Comeaux did
not timely file a notice of appeal or a motion for extension of time to file the notice of appeal.
See TEX. R. APP. P. 26.1, 26.3.

        A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010). “Once the period for granting a motion for
extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate
court’s jurisdiction.” Id.

         We therefore order a response from Comeaux due by January 5, 2015, showing cause
why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(a), (c).
Appellant has the burden to request the trial court clerk prepare a supplemental clerk’s record
containing all pleadings and orders necessary to show this court’s jurisdiction. Appellant must
file a copy of any such request with this court.

       All deadlines in this matter are suspended until further order of the court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court